Case: 21-40756     Document: 00516545311         Page: 1     Date Filed: 11/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-40756                      November 15, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Loya, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-832-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          A jury convicted Robert Loya, Jr., of possession with intent to
   distribute methamphetamine and possession of a firearm after a felony
   conviction. The district court sentenced him to 360 months of imprisonment
   and five years of supervised release. On appeal, Loya argues the evidence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40756       Document: 00516545311          Page: 2   Date Filed: 11/15/2022




                                     No. 21-40756


   was insufficient to support his convictions, the district court erred in
   admitting evidence of his gang affiliation, and his sentence was substantively
   unreasonable.
            Because Loya moved for a judgment of acquittal at the close of the
   Government’s case, which was also at the close of all evidence, we review his
   challenge to the sufficiency of the evidence de novo. See United States v.
   Jimenez-Elvirez, 862 F.3d 527, 533 (5th Cir. 2017). Under this standard, we
   must determine whether a reasonable jury could have found that the evidence
   established Loya’s guilt beyond a reasonable doubt. See United States v.
   Barnes, 803 F.3d 209, 215 (5th Cir. 2015).
            Loya argues that there is insufficient evidence demonstrating that he
   knowingly possessed the firearms or the methamphetamine. The evidence
   included an intercepted phone conversation in which he discussed a raid by
   the Government and complained that the guns and other items had been
   seized from the house. Additionally, law enforcement testified that the
   bedroom containing the drugs and firearms also had receipts bearing Loya’s
   name and had several work shirts from his business bearing his name. Also,
   Loya was seen entering and exiting the home. Viewing this evidence in the
   light most favorable to the Government, a reasonable jury could conclude
   beyond a reasonable doubt that Loya knowingly possessed the firearms and
   methamphetamine. See United States v. Masha, 990 F.3d 436, 444-45 (5th
   Cir. 2021).
            We review a district court’s evidentiary rulings for an abuse of
   discretion, subject to harmless error review. United States v. Martinez, 921
   F.3d 452, 481 (5th Cir. 2019). For an evidentiary ruling to constitute a
   reversible error, the appellant must demonstrate the admission substantially
   prejudiced his rights. United States v. Valas, 822 F.3d 228, 242 (5th Cir.
   2016).




                                          2
Case: 21-40756      Document: 00516545311          Page: 3    Date Filed: 11/15/2022




                                    No. 21-40756


          Loya argues that the district court abused its discretion by admitting
   evidence of his affiliation with the Texas Mexican Mafia because it was not
   an intrinsic part of his case and was unduly prejudicial. The district court,
   however, instructed the jury that evidence regarding the Texas Mexican
   Mafia was “admitted only for the purpose of providing background and
   context” and that the jury was “not to consider or infer that [Loya] is more
   likely to have committed the acts alleged in this indictment on this basis.”
   The court further stated that this evidence “should play no role in your
   deliberations.” Such limiting instructions minimize the danger of undue
   prejudice. See id. at 241. For this reason, and in light of other substantial
   evidence of guilt, any error in the admission of Loya’s gang affiliation was
   harmless. See United States v. Lugo-Lopez, 833 F.3d 453, 461 (5th Cir. 2016).
          We review the substantive reasonableness of a sentence for an abuse
   of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Loya argues his
   360-month sentence is substantively unreasonable. A within-guidelines
   sentence is presumptively reasonable. See United States v. Cooks, 589 F.3d
   173, 186 (5th Cir. 2009). While Loya contends that the district court failed
   to consider mitigating factors, he has not demonstrated that the district court
   failed to account for a factor that should have received significant weight,
   gave significant weight to an improper factor, or clearly erred in balancing the
   factors. See United States v. Naidoo, 995 F.3d 367, 382 (5th Cir. 2021). Thus,
   Loya has failed to demonstrate his sentence is substantively unreasonable.
   See Cooks, 589 F.3d at 186.
          AFFIRMED.




                                          3